Citation Nr: 0729909	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-20 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension with 
chronic renal insufficiency (hypertension), to include as 
secondary to diabetes mellitus.

2.  Entitlement to service connection for chronic 
obstructive pulmonary disease (COPD), to include as 
secondary to diabetes mellitus.

3.  Entitlement to permanence of a total disability rating 
based upon individual unemployability due to service 
connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to August 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas that denied the benefits 
sought on appeal.  In September 2006, the Board returned the 
case for further development and the case was subsequently 
returned for further appellate review.

The issue of entitlement to permanence of a total disability 
rating based upon individual unemployability, due to service 
connected disabilities, will be addressed in the REMAND 
portion of the decision below.


FINDINGS OF FACT

1.  The veteran's currently diagnosed hypertension is not 
shown to be causally or etiologically related to service or 
to the service connected diabetes mellitus.  

2.  The veteran's currently diagnosed COPD is not shown to 
be causally or etiologically related to service or to the 
service connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Hypertension with chronic renal insufficiency was not 
incurred in or aggravated by active service, may not be 
presumed to have been so incurred, and is not proximately 
due to or the result of a service connected disease or 
injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2006). 

2.  Chronic obstructive pulmonary disease was not incurred 
in or aggravated by active service, and is not proximately 
due to or the result of a service connected disease or 
injury.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in April and June 2003.  While this notice 
does not provide any information concerning the evaluation 
or the effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 
473 (2006), since this decision affirms the RO's denial of 
service connection, the veteran is not prejudiced by the 
failure to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.

The veteran contends that his hypertension and COPD are 
related to service.  More specifically, the veteran contends 
that his hypertension and COPD are caused by his service-
connected diabetes. 

Under VA laws and regulations, service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line 
of duty, or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for certain chronic 
diseases, such as cardiovascular disease, including 
hypertension, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Furthermore, a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between any 
current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  

Service medical records are negative for complaint, 
diagnosis, or treatment of hypertension or COPD.  VA medical 
records, dated in March 2002, indicate that the veteran was 
diagnosed with hypertension in October 2001 and COPD in 
November 2001, each over 30 years following his military 
discharge.  These records do not speak to any possible 
etiologies of these disorders.

A VA examination was conducted in April 2003.  The examiner 
diagnosed the veteran as having Type II diabetes mellitus, 
insulin dependant; essential hypertension; and chronic renal 
disease most likely related to arteriolar nephrosclerosis 
from his hypertension.  He specifically opined that neither 
the veteran's hypertension nor chronic renal disease was a 
complication of diabetes.  Furthermore, the examiner "found 
no other complications" of the veteran's diabetes.

The Board must assess the credibility and weight of all the 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to 
the claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence 
does not have the same probative value.  Nevertheless, when, 
after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant. 38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  

Following review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection 
for hypertension and COPD.  There is no relationship shown 
by the evidence of record between the veteran's hypertension 
or COPD and his military service, or his service-connected 
diabetes.  The VA examiner specifically denied the existence 
of any complication arising from the veteran's diabetes.  
Thus, the veteran's claims must be denied.

While the Board has denied service connection for 
hypertension and COPD, the Board does not question the 
sincerity of the veteran's conviction that his conditions 
are related to service or his diabetes; however, as a lay 
person, he is not competent to establish a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Since the 
veteran is not professionally qualified to offer or suggest 
a possible medical etiology, and because there exists no 
medical evidence providing such a nexus between the 
veteran's hypertension or COPD and service or service-
connected diabetes, there is no basis upon which to 
establish service connection for these claims.

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between his 
hypertension and COPD and service or his service connected 
diabetes mellitus by way of letters from the RO to him, but 
he has failed to do so.  A claimant has the responsibility 
to present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of a relationship between the current disability 
and an injury, disease or event in service or a service 
connected disability.  Accordingly, the Board concludes that 
service connection for hypertension and COPD is not 
established in the absence of such evidence. 

ORDER

Service connection for hypertension with chronic renal 
insufficiency, to include as secondary to diabetes mellitus, 
is denied.

Service connection for chronic obstructive pulmonary 
disease, to include as secondary to diabetes mellitus, is 
denied.


REMAND

In this case, the RO granted the veteran a total service-
connected evaluation for individual employability because he 
is not able to retain employment as a result of his service-
connected disabilities.  The veteran contends that he is not 
only totally disabled, but also permanently disabled due to 
these disabilities.  He is currently assigned combined 
disability evaluation of 80 percent, with a 70 percent 
evaluation assigned for the veteran's post-traumatic stress 
disorder (PTSD).  A disability is permanent if the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  38 C.F.R. § 3.340(b).  
Diseases and injuries of long standing which are actually 
totally incapacitating will be regarded as permanently and 
totally disabling when the probability of permanent 
improvement under treatment is remote.  Id.  

While the RO has indicated that the veteran's PTSD had not 
stabilized and that there was a likelihood of improvement, 
the record reflects that the veteran has continued to 
receive psychiatric treatment since his last VA psychiatric 
examination performed in August 2003.  Under these 
circumstances, the Board is of the opinion that the veteran 
should be afforded a psychiatric examination in order to 
determine whether this disability may be considered 
permanently disabling

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's 
opinion that further development of the case is necessary.  
This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the veteran 
will be notified when further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following action:

The veteran should be afforded a 
psychiatric examination to ascertain the 
severity and manifestations of his PTSD 
and to determine whether this disability 
is permanently disabling.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims file, 
and following this review and the 
examination, the examiner is requested 
to specify complaints and clinical 
findings in detail and offer an opinion 
as to whether the veteran's PTSD in 
permanently disabling or whether 
improvement is likely.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


